Exhibit 23.1 SilbersteinUngar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 wwwsucpas.com September 4, 2010 To the Board of Directors of TouchIT Technologies, Inc. Istanbul, Turkey To Whom It May Concern: Consent of Independent Registered Public Accounting Firm SilbersteinUngar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by TouchIT Technologies, Inc. (formerly Hotel Management Systems, Inc.) of our report dated August 11, 2010, relating to the financial statements of Hotel Management Systems, Inc., a Nevada Corporation, as of and for the years ending April 30, 2010 and 2009 and for the period from April 15, 2008 (date of inception) to April 30, 2010. Sincerely, /s/ SilbersteinUngar, PLLC SilbersteinUngar, PLLC
